Citation Nr: 0102216	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-05 111	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue.  

2.  Entitlement to service connection for a skin disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from August 1989 to January 
1993.  His Form DD-214 ("Certificate of Release or Discharge 
from Active Duty") shows that he served in Southwest Asia 
during the Persian Gulf War.  This appeal arises from a 
February 1997 rating decision, in which the RO, among other 
things, denied service connection for a disability manifested 
by fatigue, and denied service connection for a skin 
disorder.  Both disabilities are claimed as due to an 
undiagnosed illness.  The veteran was accorded a hearing at 
the RO before the undersigned Veterans Law Judge in December 
1999, and a copy of the transcript of the hearing is included 
in the claims folder.  


REMAND

The veteran's service medical records show that an examiner 
noted a 1 and 1/4 inch suture scar on his left medial thigh on 
enlistment examination in June 1989.  On his separation 
examination in January 1993, the veteran gave a history of 
cramps in his legs, but he denied a history of skin diseases.  

On VA examination in March 1993, the veteran's skin was 
normal, and the examination report does not include any 
complaint or finding of fatigue.  

Records of medical treatment of the veteran in February 1994 
at the Milwaukee (Wisconsin) County Medical Complex (MCMC) 
were added to the claims folder in July 1994.  An emergency 
room report indicated that the veteran had begun experiencing 
pain in his left anterior tibia on the previous day.  The 
pain increased with weight-bearing on his leg.  He denied 
trauma.  On removing his pants the following day, the veteran 
noticed sores draining pus.  He stated that he had previously 
had a scab in the area of the sores, but he could not recall 
any injury.  He reported a rash in the area of his groin 
several weeks earlier, which he thought resulted from cream 
he used which belonged to his son.  On clinical evaluation, 
the examining physician noted that there was a 2-centimeter 
area at the veteran's left anterior tibia with a draining, 
purulent discharge and surrounding cellulitis and impetigo.  
The final diagnosis was left leg cellulitis.  A medical 
report from MCMC, dated two days later, indicated that there 
were two scabbed lesions on the veteran's left leg, in the 
anterior tibial region and the region of the lateral thigh.  
The examiner indicated that there was mild erythema and 
tenderness in the surrounding area.  The diagnosis was 
resolving left leg impetigo.  

In an undated written statement subsequently associated with 
the record, the veteran asserted that he developed a skin 
infection, for which he received medical treatment in 
February 1994.  He further stated that he could not walk for 
a week and was required to use crutches, and recline with his 
leg elevated.  

In a statement dated in September 1996, and added to the 
record in October 1996, the veteran's mother said that she 
noticed several changes in the veteran upon his return from 
Saudi Arabia.  He had a dry rash on his arms, on his face and 
on other parts of his body, as well as a rash on his chin, 
which she described as similar to an abscess.  The veteran's 
mother indicated that a physician could not medically explain 
the abscess.  In a statement dated in October 1996, the 
veteran's sister indicated that she noticed several changes 
in his condition, including what she described as a large 
bump on the side of his face, which was unpleasant in 
appearance and recurring.  She further described the 
veteran's skin as very dry and rough in appearance, with a 
feel like the skin of an alligator.  

An April 1998 notice from the RO to the Houston VA Medical 
Center (Houston VAMC) indicated that the examiner was to 
review the veteran's pertinent medical records in the claims 
folder prior to the examination.  Attached to the notice was 
a set of guidelines for medical examinations of veterans of 
the Persian Gulf War to which the RO desired to refer the VA 
examining physician.  

Two subsequent notices in the claims folder indicate that the 
veteran failed to report for VA examinations, including a VA 
neurological examination.  The veteran was accorded several 
VA examinations in May 1998, at the Houston VAMC.  These 
examinations included a general medical examination.  It is 
unclear whether the scope of this May 1998 VA general medical 
examination of the veteran was intended to include those 
examinations for which he did not report.  Following the 
diagnoses, the examining physician indicated that details as 
to neurological evaluation of the veteran were to be found in 
the report of a neurological examination.  However, the 
claims folder does not include a report of a contemporaneous 
neurological examination of the veteran.  

In the report of the May 1998 VA general medical examination, 
the examining physician stated that the claims folder was 
available, but the veteran's medical records were not 
available for review in connection with the examination.  The 
veteran gave a history of multiple symptoms having their 
onset with his claimed exposure to various chemicals while he 
was serving in Southwest Asia, including numbness in his left 
leg, fatigue and skin infections.  With regard to the 
numbness in his leg, the veteran stated that he was treated 
by a physician in Milwaukee in 1994.  He reported that he had 
a skin infection, he was required to use crutches, and he was 
confined to bed rest for approximately one week.  The VA 
examining physician opined that the veteran may have had 
cellulitis.  The veteran further indicated that his leg was 
red, swollen, and that he was treated with antibiotics.  His 
condition reportedly resolved with treatment.  The VA 
examiner stated that the veteran's complaints of fatigue were 
discussed.  The veteran said that he became very fatigued and 
that he could not run for very long.  He explained that he 
did not have motorized transportation and that he had to walk 
wherever he went.  Since his service in the Persian Gulf, he 
did not have the energy he had previously had.  He said that 
he discontinued exercising in 1993.  On clinical evaluation, 
the examiner reported that the veteran did not have any 
chronic rash, or lesions on his legs.  The examiner noted the 
presence of slightly hypopigmented spots on the anterior 
aspect of both lower extremities distally.  Gross 
neurological examination was nonfocal.  The examining 
physician's diagnoses included fatigue.  The examiner 
speculated that the veteran's lack of exercise plays a major 
role in his fatigue.  

An April 1999 notice from the RO to the Houston VAMC 
indicated that the examiner was to review the veteran's 
pertinent medical records in the claims folder prior to the 
examination.  The notice indicated that the veteran was to be 
accorded several VA examinations, including a VA general 
medical examination.  Attached to the notice was a set of 
guidelines for medical examinations of veterans of the Gulf 
War to which the RO desired to refer the VA examining 
physician.  

On VA general medical examination of the veteran in May 1999, 
by the same physician who examined him in May 1998, it was 
noted that the claims folder was available, but the veteran's 
medical records were not available for the examiner's review 
in connection with the examination.  The veteran indicated 
that he sustained a left thigh laceration as an adolescent.  
He stated that he was exposed to smoke from burning oil wells 
while in the Persian Gulf, and he complained of shortness of 
breath when he does heavy lifting or strenuous work.  He 
explained that his employment as a clerk does not require 
heavy lifting, but he complained of fatigue in connection 
with other activities, such as playing with his children.  
The veteran also stated that he has problems with his skin.  
The examining physician noted that, when these problems were 
discussed, the veteran recalled his treatment for impetigo in 
1994.  He denied any recurrence of skin problems.  The 
examiner's diagnoses did not refer to the veteran's 
complaints of fatigue or his skin problems.  

In his hearing at the RO before the undersigned Veterans Law 
Judge in December 1999, the veteran testified that he began 
experiencing symptoms of fatigue after he returned from 
Southwest Asia.  With regard to the claim of service 
connection for a skin disorder, he stated that, in early 
1993, he was unable to walk due to pain in his left leg.  He 
indicated that he received medical treatment at a facility he 
identified as the "Milwaukee County Hospital," and he 
reported that a skin disorder was diagnosed.  

The Board of Veterans' Appeals (Board) notes that, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist 
claimants in developing their claims, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the veteran has been accorded two VA general 
examinations which included evaluation of the disabilities at 
issue in this appeal.  However, in the May 1998 and May 1999 
examinations, contrary to the RO's instructions, the 
examining physician did not have the veteran's medical 
records available for review prior to the examinations.  It 
is additionally unclear whether the examinations have been 
conducted in compliance with the guidelines for examinations 
of veterans of the Persian Gulf War.  

With regard to the claim of service connection for a 
disability manifested by fatigue, the examining physician in 
the report of the May 1998 VA general medical examination 
opined that the veteran's lack of exercise plays a major role 
in his fatigue.  However, the veteran is contending, in 
effect, that his fatigue stems from exposure to chemicals in 
service (or is otherwise related to service), and he is 
further asserting, in effect, that his fatigue restricts his 
ability to exercise.  The record does not contain a medical 
opinion as to the etiology of his disability manifested by 
fatigue.  

With regard to the claim of service connection for a skin 
disorder, a private examiner at MCMC diagnosed left leg 
cellulitis and left leg impetigo in February 1994.  No 
medical opinion is contained in the record as to the etiology 
of the veteran's previously diagnosed left leg cellulitis and 
left leg impetigo.  Four years after the private physician's 
diagnoses of left leg cellulitis and impetigo, a VA examiner 
observed slightly hypopigmented spots on both of the 
veteran's lower extremities.  As noted above, the VA examiner 
did not have an opportunity to review the veteran's medical 
records, including the emergency room reports from MCMC, and 
no medical opinion as to the etiology of the hypopigmented 
spots appears in the record.  Additionally, it is unclear 
whether the veteran was accorded a specific VA neurological 
examination in connection with his previously diagnosed left 
leg cellulitis and left leg impetigo, which he essentially 
contends is a symptom of his skin disorder.  

The veteran has indicated that he received medical treatment 
at a private medical facility in Milwaukee, Wisconsin in 1994 
for a skin disorder on his left leg.  While emergency room 
reports from the MCMC, dating in February 1994, have been 
associated with the record, it is unclear whether all records 
of private and VA medical treatment of the veteran for a 
disability manifested by fatigue and a skin disorder have 
been added to the claims folder.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and for the foregoing 
reasons, a remand in this case is required for compliance 
with the duty to assist provisions contained in the new law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for a disability manifested by fatigue 
and a skin disorder since January 1993.  
After obtaining any necessary releases, 
the RO should obtain any records not 
already included in the claims folder and 
associate said records with the claims 
folder.  

2.  The veteran should be accorded a VA 
examination by the appropriate 
specialists to determine the nature and 
etiology of any current disability 
manifested by fatigue and a skin 
disorder.  All clinical findings should 
be reported in detail.  The examining 
physician(s) must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report(s) that the 
review has been accomplished.  The 
examination must conform to current 
guidelines for disability examinations 
for veterans of the Persian Gulf War.  
With regard to any disability manifested 
by fatigue which is found to be currently 
present, the examining physician should 
diagnose the disability if feasible.  In 
any event, the examiner must furnish an 
opinion for the record as to whether it 
is at least as likely as not that any 
disability manifested by fatigue is 
related to the veteran's service.  With 
regard to the veteran's skin disorder, 
the examiner must furnish an opinion as 
to whether it is at least as likely as 
not that any current skin disorder, 
including hypopigmented spots, is related 
to the veteran's previously diagnosed 
left leg cellulitis and/or left leg 
impetigo.  The examiner must also furnish 
an opinion as to whether it is at least 
as likely as not that any current skin 
disorder is related to service.  

3.  The RO should then review the claim 
of service connection for a disability 
manifested by fatigue and the claim of 
service connection for a skin disorder to 
determine whether the claims may be 
granted.  If either claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



